                Case 18-50555-BLS   Doc 33-1   Filed 12/14/20   Page 1 of 5




                                      EXHIBIT 1

                                      Stipulation




DOCS_DE:232054.2 56774/001
                Case 18-50555-BLS             Doc 33-1       Filed 12/14/20        Page 2 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11
ESSAR STEEL MINNESOTA LLC and                                    Case No. 16-11626 (BLS)
ESML HOLDINGS INC.,1
                                                                 (Jointly Administered)
                             Debtors.

_________________________________________

SC MESABI LITIGATION TRUSTEE,

                             Plaintiff,                          Adv. Proc. No. 18-50555 (BLS)
    v.

CENTRAL BANK OF INDIA, AND EXPORT
IMPORT BANK OF INDIA,

                             Defendants.                         Re: Adv. Docket No. 31



                     STIPULATION REGARDING TRUSTEE’S FURTHER
                      EXTENSION OF TIME TO AMEND COMPLAINT

         This Stipulation Regarding Trustee’s Further Extension of Time to Amend Complaint (the

“Stipulation”) is made as of December 11, 2020, by and among Bradley E. Scher, in his capacity

as Litigation Trustee of the SC Mesabi Litigation Trust (the “Trustee”), and the Central Bank of

India and the Export-Import Bank of India (together, the “Supplier Credit Lenders” and together

with the Trustee, the “Parties”).

                                                  RECITALS

         WHEREAS, on June 20, 2018, the Trustee filed a complaint initiating the above-captioned

adversary proceeding against the Supplier Credit Lenders [Adv. Docket No. 1] (the “Complaint”);


1
 The last four digits of Essar Steel Minnesota LLC’s federal taxpayer identification number are 8770. The last four
digits of ESML Holdings Inc.’s federal taxpayer identification number are 8071.



DOCS_DE:232054.2 56774/001
                Case 18-50555-BLS       Doc 33-1      Filed 12/14/20     Page 3 of 5




        WHEREAS, on November 5, 2018, the Supplier Credit Lenders filed the Defendants

Central Bank of India and Export Import Bank of India’s Motion to Dismiss the Complaint [Adv.

Docket No. 10] (the “Motion to Dismiss”);

        WHERAS, on October 29, 2020, the Court granted the Motion to Dismiss and entered the

Order Granting Defendants Central Bank of India and Export Import Bank of India’s Motion to

Dismiss the Complaint [Adv. Docket No. 31] (the “Dismissal Order”), but also provided the

Trustee an opportunity to file an amended complaint against the Supplier Credit Lenders;

        WHEREAS, pursuant to the Dismissal Order, the deadline for the Trustee to amend the

Complaint was set for December 14, 2020 (the “Repleading Deadline”);

        WHEREAS, during the period before the Repleading Deadline, the Parties engaged in

preliminary settlement discussions in an effort to resolve all matters related to this action pending

before this Court, and seek an extension of the Repleading Deadline to continue such discussions;

        WHEREAS, the Parties have agreed, as set forth herein, that the Trustee’s deadline to

amend the Complaint shall be extended through and including February 14, 2021;

        NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises

hereinafter contained, the Parties, intending to be legally bound, hereby stipulate and agree as

follows:

                                         STIPULATION

        1.       The Parties agree that, notwithstanding anything to the contrary in the Dismissal

Order, the deadline for the Trustee to amend the Complaint is hereby extended through and

including February 14, 2021, which may be further extended by agreement of the Parties.




                                                 2
DOCS_DE:232054.2 56774/001
                Case 18-50555-BLS         Doc 33-1       Filed 12/14/20   Page 4 of 5




        2.        The Parties, by and through their undersigned counsel, each represent and warrant

that the undersigned is fully authorized and empowered to execute and deliver this Stipulation on

behalf of, and to bind, each Party, as applicable, to the terms and conditions of this Stipulation.

        3.        The Parties have cooperated in the drafting and preparation of this Stipulation.

Therefore, in any construction to be made of this Stipulation, the Stipulation shall not be construed

for or against any Party on that basis.

        4.        This Stipulation shall be governed by and construed in accordance with the United

States Bankruptcy Code and, where not inconsistent, the laws of the State of Delaware, without

regard to the conflict of laws principles thereof.

        5.        This Stipulation may be executed in any number of counterparts, and each such

counterpart is to be deemed an original for all purposes, but all counterparts shall collectively

constitute one agreement. Further, electronic signatures or transmissions of an originally signed

document by facsimile or electronic mail shall be as fully binding on the Parties as an original

document.

        6.        The Bankruptcy Court shall have and retain jurisdiction to resolve any disputes or

controversies arising from, in connection with, or related to this Stipulation.

        7.        Notwithstanding the possible application of any Federal Rule of Bankruptcy

Procedure to the contrary, the Order approving this Stipulation shall be in full force and effect

upon its entry.



                                     [Signature Page to Follow]




                                                     3
DOCS_DE:232054.2 56774/001
                Case 18-50555-BLS     Doc 33-1   Filed 12/14/20    Page 5 of 5




Dated: December 11, 2020


LANDIS RATH & COBB LLP                           PACHULSKI STANG ZIEHL & JONES LLP


 /s/ Jennifer L. Cree                             /s/ Timothy P. Cairns
Adam G. Landis (No. 3407)                        Laura Davis Jones (No. 2436)
Kimberly A. Brown (No. 5138)                     Alan J. Kornfeld (CA Bar No. 130063)
Jennifer L. Cree (No. 5919)                      Timothy P. Cairns (No. 4228)
919 Market Street, Suite 1800                    919 North Market Street, 17th Floor
Wilmington, DE 19801                             P.O. Box 8705
Telephone: (302) 467-4400                        Wilmington, DE 19899-8705
Facsimile: (302) 467-4450                        Telephone: (302) 652-4100
Email: landis@lrclaw.com                         Facsimile: (302) 652-4400
        brown@lrclaw.com                         Email: ljones@pszjlaw.com
        cree@lrclaw.com                                  akornfeld@pszjlaw.com
                                                         tcairns@pszjlaw.com
        -and-
                                                 Counsel for Bradley E. Scher, Litigation
BAILEY DUQUETTE P.C.                             Trustee to the SC Mesabi Litigation Trust
James D. Bailey, Esq.
Eric Wertheim, Esq.
100 Broadway, 10th Floor
New York, NY 10005
Telephone: (212) 658-1946
Facsimile: (866) 233-5869
Email: james@baileyduquette.com
       eric@baileyduquette.com

Counsel for the Supplier Credit Lenders




                                            4
DOCS_DE:232054.2 56774/001
